Citation Nr: 0725732	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for neuropathy of the left 
leg, including as secondary to service-connected degenerative 
joint and degenerative disc disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.099(c).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
neuropathy of the left leg is related to the veteran's 
degenerative joint and degenerative disc disease of the 
lumbosacral spine, or is related directly to his active 
military service.


CONCLUSION OF LAW

Neuropathy of the left leg was not incurred in or aggravated 
by service, nor is it shown to be secondary to the veteran's 
degenerative joint and degenerative disc disease of the 
lumbosacral spine.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim.  In 
February 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The February 2005 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the February 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in April 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
last year.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

The veteran has contended that he has neuropathy of the left 
leg that is secondary to his service-connected degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.

The veteran's service medical records show he complained of 
back pain with left sciatica since 1947, when he injured his 
back in his civilian life.  He was diagnosed with an 
incomplete herniation of the lumbosacral disc, left.

Private treatment records dated in February 1985 and August 
1988 show the veteran complained of numbness in his left 
toes, and was noted to have sciatica.

An October 2002 private treatment record shows the veteran 
complained of numbness of the left leg most of the day.

December 2002 and January 2003 private treatment records show 
the veteran underwent steroid injection due to his lumbar 
radiculopathy.

A September 2003 private treatment record shows the veteran 
complained of bilateral leg pain.

In an October 2004 written statement, the veteran indicated 
that he injured his back in October 1947 and had pain in his 
left leg.  He felt this pain in service as well.  He now had 
numbness in his left leg.

A February 2005 VA outpatient treatment record shows the 
veteran complained of radiculopathy from his back.  He had 
bilateral lower extremity numbness below the knees.  He had a 
history of a diagnosis of diabetes mellitus for the past four 
years.

In February 2005, the veteran underwent VA examination.  He 
complained of numbness and pain in his left leg.  His claims 
file was reviewed.  He stated that his radiating pain to the 
left leg began in October 1947, when he injured his back 
prior to service.  The veteran indicated that in service he 
injured his back and was sent to a neurology hospital.  
During flare-ups, his pain was severe and radiated down his 
left leg.  There was no history of weakness or foot drop.  
There was no bowel or bladder involvement.  On examination, 
the veteran had an antalgic gait with a slight limp to the 
right.  Neurological examination of the lower extremities 
revealed motor strength to be 5/5 in all muscle groups.  
Sensory examination revealed diminished sensation to light 
touch and pinprick in the feet and shins.  The examiner 
concluded that the veteran had a history consistent with 
sciatica of the left lower extremity.  However, his 
examination revealed bilateral leg numbness that was more 
consistent with neuropathy.  The examiner stated in a 
subsequent addendum that EMG and nerve conduction studies 
revealed neuropathy (likely from diabetes mellitus) and no 
evidence of radiculopathy at the present time.

An April 2005 private neurological study shows the impression 
was sensory motor polyneuropathy, affecting the arms and 
legs, and no electrophysiological evidence of a lumbosacral 
radiculopathy.

In an August 2005 written statement, the veteran's wife 
indicated that she agrees the veteran's numbness in his left 
foot and leg are not due to his diabetes.  Instead, they are 
due to his injury in service.  She said they first met in 
1992, and the veteran was unable to sit for long periods of 
time because he had to relieve the numbness and pain in his 
leg.  She said the veteran did not have any signs of diabetes 
until ten years after she met him.

After reviewing the record, the Board finds that there is a 
lack of evidence to show that the veteran's left leg 
neuropathy is related to military service or to his 
degenerative joint and degenerative disc disease of the 
lumbosacral spine.  While his service medical records show 
complaints of left leg pain, and his wife indicated that he 
had this pain since before his diagnosis of diabetes, the 
overwhelming evidence of record indicates that the veteran's 
complaints of left leg pain, diagnosed as neuropathy, are due 
to his diabetes.  The VA examiner, who provided the only 
medical opinion of record, conducted a neurological study to 
determine the cause of the veteran's left leg pain.  The 
results of this study indicated that the veteran's left leg 
pain was due to neuropathy, not radiculopathy.  Because of 
this diagnosis, the examiner's professional opinion was that 
the veteran's pain is most likely due to his diabetes 
mellitus diagnosis.

While the Board respects the right of the veteran and his 
wife to offer opinions that his left leg pain is due to his 
back injury in service and not to his diabetes, we note that 
neither the veteran nor his wife has been shown to have the 
requisite medical knowledge to provide a probative opinion as 
to the origin of the veteran's left leg pain.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the weight of the evidence preponderates against the claim 
of entitlement to service connection for neuropathy of the 
left leg, including as secondary to service-connected 
degenerative joint and degenerative disc disease of the 
lumbosacral spine, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for neuropathy of the left leg, including 
as secondary to service-connected degenerative joint and 
degenerative disc disease of the lumbosacral spine, is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


